DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed April 25, 2022, with respect to Non-Final Rejection - 01/24/2022 have been fully considered and are persuasive.  The Non-Final Rejection - 01/24/2022  has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric M Grabski on August 11, 2022.
17. (Original) The integrated circuit device of Claim 

18. (Original) The integrated circuit device of Claim

19. (Original) The integrated circuit device of Claim 0, wherein the dielectric layer comprises at least one upwardly turning corner at a transition from a laterally-extending bottom region of the dielectric layer to a vertically-extending sidewall of the dielectric layer, wherein the at least one upwardly turning corner of the dielectric layer improves the break-down voltage of the MIM capacitor device.

20-24. (Cancelled)


25. (New) The integrated circuit device of Claim 

26. (New) The integrated circuit device of Claim .
Allowable Subject Matter
Claims 1-19 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art  (US 20140183693, US 20140183690, US 20140159201) discloses forming a MIM capacitor having a bottom plate in an interconnect structure, bottom plate contact vias in a passivation layer and a top plate over the contact vias. The art is silent on a top plate and bottom plate contact via in the passivation layer in combination with the rest of the claimed features.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a copper top plate and at least one copper bottom plate contact via formed in a passivation layer,”, as recited in Claim 1, with the remaining features.
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " at least one bottom plate contact via opening, and at least one interconnect via opening formed in the passivation laver; … a dielectric layer formed in the top plate opening in the passivation layer over the copper bottom plate; a copper top plate formed over the dielectric layer in the top plate opening in the passivation laver;”, as recited in Claim 16, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816